Citation Nr: 0329365	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a chronic bilateral 
dermatological foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1953 to February 
1955.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran provided testimony at a personal hearing held 
before the undersigned Veterans Law Judge located in 
Washington, D.C., via video- conferencing in June 2003; a 
transcript is of record.  At the time of that hearing, the 
veteran's representative from the DAV was located in the 
hearing room at the VARO in Reno, and the veteran was in a 
hearing room in Las Vegas.



FINDINGS OF FACT

1.  Adequate evidence is of record with regard the pending 
issue for an equitable disposition of the claim.

2.  The aggregate evidence of record and medical opinion 
reasonably establishes that a chronic bilateral foot 
disorder, characterized as dermatophytosis, is of service 
origin.


CONCLUSION OF LAW

A chronic bilateral foot disorder characterized as 
dermatophytosis was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

It can be stipulated that adequate development of the case 
has taken place.  The actions taken by all parties reflect 
that VA and the veteran have a clear understanding as to 
which party is responsible for given evidence, etc. as 
required within regulatory and judicial mandates.  While 
additional evidence may be available somewhere, any further 
search therefore is unnecessary in order to effectuate an 
equitable disposition of the pending claim.


Criteria


In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).   

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

But, the requisite additional evidence may be obtained from 
sources other than the veteran's service records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).

The Board may not supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Service medical records are unavailable and appear to have 
been lost in the National Personnel Records Center (NPRC)'s 
facility fire in St. Louis.

The veteran has testified that he had no signs of a foot 
fungus at the time of entrance into service or at any other 
time prior to service.  Tr. at 2-3.  He has stated that after 
he was sent to Germany as a cook, he developed a foul 
smelling foot problem and was given medication to put on his 
feet.  Tr. at 3.  He stated that he was given a profile 
limitation and permitted to wear regular quarter shoes rather 
than his boots.  He was told to take his profile document 
with him so that others would understand that he had been 
given permission to make such a uniform change.  Tr. at 3-4.  
In addition to the foot odor, the veteran recalls that he had 
itching and on one sick call, he was given the limited 
profile.  Tr. at 3-4.  He indicated that when he went on sick 
call, he was diagnosed by the treating physician as having a 
foot fungus.  Tr. at 5.  He further testified that he only 
was in touch with two service comrades, but they would 
provide statements in his behalf, as would a private 
physician.  Tr. at 6-7.  He indicated that the ongoing foot 
fungus is still a problem, and now he has additional problems 
with his diabetes.  Tr. at 7-8.  He continues to use topical 
medication for his feet.  Tr. at 8-9.  And he is seen every 
few months by a physician who provides ongoing care for his 
fungus infection involving both feet.  Tr. at 9.  

VA clinical records show that the veteran is seen on a 
periodic basis for treatment and assessment of a chronic foot 
fungus.

A private physician, Dr. LKH, who specializes in ankle and 
feet disorders, in a statement in August 2001, stated that

I have been (the veteran's) treating 
doctor for his foot condition since 02-
06-1998.  By history he had a fungal nail 
condition while in the service.  A fungal 
toenail condition is a chronic condition 
that many times does not resolve.  He 
presently suffers with chronic fungal 
nails.  He also had diabetes which 
contributes to this condition.  From 
patient history and our examinations 
since 1998, his medical condition is more 
likely than not acquired while in 
service.  [Emphasis added]

A statement is of record from a service comrade of the 
veteran's, EF, dated in September 2001.  Mr. F stated that he 
was in the Army from 1953 to 1955 and had been stationed with 
the veteran in Germany.  He further stated that

(d)uring our tour of duty in which we had 
to go out on field manuvers, (the 
veteran) was unable to participate 
because of problems with his feet.  He 
was not allowed to wear combat boots, 
which was needed due to bad weather 
conditions of rain, mud, sleet and snow.  
He always carried a Drs. note which 
stated he was not allowed to wear combat 
boots and had to stay behind at the base.  
He only wore low quarters.

A statement was also received from another service comrade, 
JP, dated in September 2001 to the effect that

I served with (the veteran) in the U.S. 
Army from 1953 to 1955 and was stationed 
at 62nd AAA, 7th Army, Taylor Barracks, 
Mannheim, Germany.  By the past 
recollections of our days spent together 
he was having problems with his feet and 
used special only low quarters.  He could 
not wear combat boots.  He always carried 
a doctors note verifying that he had bad 
feet and couldn't' go on maneuvers.

Analysis

In this case, unfortunately there are no available service 
medical records.  However, the veteran need not be penalized 
by a lack of such records.  In this case, absent such 
records, he has filled-in the gap by not only providing 
information as to his inservice circumstances, which he is 
permitted to give not as medical conclusions but in the form 
of observations, but he has also provided supportive written 
documentation from two service comrades which entirely 
confirm his allegations as to inservice foot problems.  The 
Board is mandated to assess relative credibility in this and 
other instances, and finds that the testimony offered in this 
case is entirely credible.

Moreover, while VA clinical evidence confirms the presence of 
a chronic foot fungus, his long time private physician 
collaterally opines that the chronic foot problems are a 
result of service.  While the veteran candidly testified that 
the opining physician had probably not reviewed the claims 
file, there is nothing in the record to reflect that the 
history furnished to him by the veteran was inconsistent with 
what evidence is, in fact, otherwise of record.  The Board is 
constrained from providing a unilateral opinion to the 
contrary.

It is also a well established case doctrine that veterans are 
not, in effect, to be penalized for the absence of their 
service medical records.  Based on the evidence of record and 
resolution of doubt in the veteran's favor, service 
connection is warranted for a chronic foot disorder of a 
fungal nature as having been incurred in service. 





ORDER

Service connection for a chronic bilateral foot disorder is 
allowed.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



